DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 1/21/2020.
Claim(s) 1-17 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “[t]he graphene sheet of Claim 16.” Claim 16 is a method claim, not a product claim. The language of Claim 17 lacks antecedent basis/consonance with Claim 16. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-4, 11-13, 15 and 16 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”).  

With respect to Claim 1, this claim requires “forming a dielectric material having crystallinity.” Lukosius teaches a Ge(001), i.e. crystalline, substrate. See e.g. (Lukosius at 33787, col. 1).  
Claim 1 further requires “applying heat treatment concurrently with a gaseous carbon source on the dielectric material to grow graphene.” CVD with methane is carried out at 885 C. Id. 
As to Claim 2, what is understood as direct growth is taught. Id. 
As to Claim 3, germanium is formed on a silicon substrate. Id.
As to Claim 4, germanium is taught. Id.
Claim 11, methane has one carbon atom. (Lukosius at 33787, col. 1). 
As to Claim 12, methane is taught. Id. 
As to Claim 13, a temperature of 885 C is taught. Id. 
As to Claim 15, cooling is taught. See e.g. (Lukosius at 33791, col. 2 – “the cooling rate after graphene deposition”). 
As to Claim 16, a sheet is taught. See e.g. (Lukosius at 33788, “Fig. 2”). 

II. Claim(s) 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”).  

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 17, and notwithstanding the ambiguities noted above, the “graphene of good structural quality,” the “high structural quality of graphene grown by CVD on Ge” and the “good lattice matching between Ge(001) and graphene nucleated on such nuclei” (Lukosius “Abstract”) is interpreted as addressing the monocrystalline language. Note also the discussion of the graphene produced throughout Leukosis. (Leukosis at 33787, col. 2). However, to the extent Lukosius does not literally state “monocrystalline,” as developed above, materials and conditions reading on the claims are taught. This is the rationale to show inherency. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). The rejection is made under 102/103 per the practice in MPEP 2112 III. 


III. Claim(s) 5-7 and 14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”) in view of:
(i) Yamamoto, et al., Low threading dislocation density Ge deposited on Si (100) using RPCVD, Solid-State Electronics 2011; 60: 2-6 (hereinafter “Yamamoto at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 5 and the details of forming the dielectric material, Lukosius states “Two micron thick Ge(001) layers have been grown by the CVD method prior to the deposition of graphene.6” (Lukosius at 33786, col. 1). Footnote 6 is the Yamamoto document. (Lukosius at 33792, col. 2). Thus, Lukosius explicitly teaches, suggests and motivates the skilled artisan who is interested in forming dielectric layers to look at footnote 6, or Yamamoto. Yamamoto teaches exposing the substrate to hydrogen and nitrogen. (Yamamoto at 3, col. 1). One of skill in the art would be taught, suggested and motivated to do this because Lukosius literally directs them to a footnote that teaches suggests motivates them to do this. 
As to Claim 6, the “reduced pressure” taught by Yamamoto (Yamamoto at 3, col. 1) is interpreted as less than atmospheric, reading on the claimed range. Overlapping ranges are prima facie obvious. MPEP 2144.05 I. 
As to Claim 7, the temperatures are taught. (Yamamoto at 3, col. 1).
As to Claim 14, supplying hydrogen is taught. Id. 



Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736